DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bentley (US 2020/0182476) in view of Chen et. al (US 2020/0022527).
With respect to claim 1 Bentley discloses a gas burner assembly, comprising: a gas burner;
a grate [reference character 104 in Fig. 3] with a plurality of fingers above the gas burner, a sensor finger [see sensor embedded in finger in Fig. 3 and Fig. 7] of the plurality of fingers defining an open downward facing slot [see annotated Fig. 3, below] at a bottom of the sensor finger;

Finally, Bentley discloses a wire [reference character 210 in Fig. 3] extending between the temperature sensor and the terminal end of the slot.
Bentley does not disclose a pogo pin terminal block mounted to the grate at a second end portion of the slot where the wire extends between the temperature sensor and the pogo pin terminal block.
	Chen discloses a coffee making system that includes a temperature sensor [reference character 9 and paragraph 0061] in a measurement chamber which is electrically connected to a base structure via a pogo pin [reference character 10 in Fig. 2 and paragraph 0061]. Chen states that the measurement chamber can be easily detached from the base structure for ease of cleaning, the pogo pin connections allow for the easy re-establishment of the electrical connection between the sensors and the base structure when the measurement chamber is reattached to the base structure [paragraph 0061].
	It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner taught by Bentley by connecting the sensor to the base structure using a pogo pin connection, as taught by Chen, because the pogo pin connection would allow for the easy re-establishment of the electrical connection between the sensors and the base structure when the grate is reattached to the base structure after having been removed for the purposes of cleaning [paragraph 0061]. A person having ordinary skill in the art would recognize that the logical place for the pogo pin connection would be at the junction between 104 and 106 in Bentley establishing detachable connection between ends of the wire 210.

                                                        
    PNG
    media_image1.png
    321
    376
    media_image1.png
    Greyscale

With respect to claim 2 Bentley discloses that the temperature sensor is positioned over the gas burner on the sensor finger.
	With respect to claim 9 Bentley discloses that the temperature sensor is a thermocouple [paragraph 0030].
	With respect to claim 10 Bentley discloses that the grate is a cast metal grate [paragraph 0043].
	With respect to claim 11 Bentley discloses that the slot extends along a length of the sensor finger. See Fig. 3, the slot extends along a length from the sensor to the opening at the bottom of the sensor finger.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bentley (US 2020/0182476) in view of Chen et. al (US 2020/0022527) as applied to claim 1 above, and further in view of Woodward (US 3,100,995).
With respect to claim 3 Bentley discloses that the gas burner is a round gas burner [see Fig. 7].
Bentley does not disclose that the temperature sensor is positioned concentric with the round gas burner on the sensor finger.
	Woodward discloses a temperature sensor assembly that includes a temperature sensor [reference character 12 in Fig. 2] that is concentrically positioned around a round gas burner [reference character 30 in Fig. 1].
	It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner taught by Bentley by moving the measuring point to be centered on the burner as taught by Woodward because this position would provide a more accurate representation of the average temperature of the cooking vessel than biasing the temperature sensor off to the side of the vessel.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bentley (US 2020/0182476) in view of Chen et. al (US 2020/0022527) as applied to claim 1 above, and further in view of Schub et. al (US 2002/0088640 A1)
With respect to claim 8 Bentley does not disclose that the wire comprises a woven wire fiberglass jacket or a woven steel mesh jacket.
Schub discloses a thermocouple [reference character 16] which includes jacket of woven fiberglass insulation [paragraph 0030]. 
It would have been obvious to one of ordinary skill in the art to modify the burner taught by Bentley by jacketing the wire in woven fiberglass insulation, as taught by Schub, in order to protect the wire from the extreme heat of the burner and grate. Note that Bentley discloses that the wire can be a high temperature insulate wire [see paragraph 0033] but does not provide structural details about the wire.

Allowable Subject Matter

Claims 12-20 are allowed.
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/              Primary Examiner, Art Unit 3762